Exhibit 10.1

TRANSITION, SEPARATION AND RELEASE OF CLAIMS AGREEMENT

This Transition, Separation and Release of Claims Agreement (the “Agreement”) is
made as of April 17, 2017 (the “Effective Date”) between Endurance International
Group Holdings, Inc. (“Endurance” or the “Company”) and Hari Ravichandran
(“Executive”) (together, the “Parties”).

WHEREAS, Executive currently serves as Chief Executive Officer of the Company
pursuant to an employment agreement dated September 20, 2013 and amended on
October 11, 2013 (the “Employment Agreement”) and as a member of the Board of
Directors of the Company (the “Board”);

WHEREAS, the Parties wish to establish the terms for Executive’s orderly
transition and separation from the Company and resignation as a director from
the Board (as described below); and

WHEREAS, by entering into this Agreement, Executive acknowledges and agrees that
he is not entitled to any severance pay, benefits, equity rights or any other
form of compensation or payment in respect of his separation from employment,
including, without limitation, pursuant to any other agreement, severance plan,
program, policy or arrangement, except as specifically set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:

 

1. Transition Period and Separation Date –

(a) In order to ensure an orderly transition, Executive agrees to remain
employed in his current position during the Company’s search for a new Chief
Executive Officer (“New CEO”) and for a minimum of ninety (90) days and, at the
election of the Company, a maximum of one-hundred eighty (180) days after the
New CEO Start Date (as defined in Section 1(b) below). The period between the
Effective Date and the end of such 90-180 day period (the “Scheduled Transition
Date”) is referred to in this Agreement as the “Transition Period.” Subject to
Section 1(b) below, Executive’s last day of employment shall be the Scheduled
Transition Date. Executive shall continue to be employed and have the powers,
duties and responsibilities customarily associated with his current position as
Chief Executive Officer from the Effective Date until the New CEO Start Date,
unless modified by the Board. Executive shall perform such transition duties as
may be reasonably requested by and at the direction of the Company’s Board
and/or new CEO during the Transition Period.

(b) Effective the first day of employment of the New CEO (“New CEO Start Date”),
Executive shall no longer hold the title of or serve as the Company’s Chief
Executive Officer and shall instead have such title and duties as determined by
the Board in its sole



--------------------------------------------------------------------------------

discretion, it being the understanding of the Parties that the Executive’s role
after the New CEO Start Date will not be as an executive officer (as defined
under SEC Rule 16a-1(f)). During the remainder of the Transition Period, the
economic terms of Executive’s employment shall continue to apply in accordance
with the terms of the Employment Agreement such that he will continue to be paid
his Base Salary in effect as of the Effective Date and his equity awards, which
are set forth in Attachment A, shall continue to vest and be exercisable (and,
in the case of performance-based restricted stock, to accrue “Earned Shares”
thereunder) in accordance with the terms of the applicable award agreement,
provided, however that Executive shall not be eligible to earn any Annual Bonus
in accordance with Section 5(b) of the Employment Agreement for any fiscal year
during the Transition Period. Further, notwithstanding any of the foregoing, the
Company retains the right to immediately terminate Executive’s employment during
the Transition Period without “Cause,” as defined Section 1(e) of the Employment
Agreement, or for “Cause.” Any finding of Cause under Sections 1(e)(ii) and
(iii) while Executive is employed during the Transition Period may only be based
on Executive’s conduct after the Effective Date or facts or circumstances that
occurred prior to the Effective Date but were unknown to the Board as of the
date of the Effective Date. For the avoidance of doubt, Executive may not
terminate his employment for “Good Reason,” as described in Sections 9(c) and
11(c) of the Agreement and any and all provisions regarding termination for
“Good Reason” in the Agreement are null and void.

(c) In the event the Company terminates Executive’s employment for Cause as
defined in the Employment Agreement, Executive will not be eligible to receive
the Severance Benefits (as defined in Section 3 below), nor will Executive
receive any further salary payments, benefits, or other compensation from the
Company following his termination from employment, other than what has already
accrued or vested but not yet been paid and Executive’s equity awards will be
treated in accordance with the terms of the applicable award agreement.

(d) In the event the Company terminates Executive’s employment without Cause
prior to the New CEO Start Date, (i) Executive will be treated in all respects
as having served through the Scheduled Transition Date under this Agreement,
including but not limited to the benefits under Section 1(b) above, and
(ii) Executive will be eligible to receive the Severance Benefits described in
Section 3 below, provided that he meets all of the requirements set forth in
Section 3 in order to be eligible to receive such Severance Benefits.

(e) The date on which Executive terminates employment under this Section 1 is
referred to in this Agreement as the “Separation Date.”

 

2.

Resignation from All Positions – Effective on the New CEO Start Date, Executive
will be deemed to have resigned from any and all positions he holds with the
Company and its Affiliates, including, but not limited to, his position as CEO
and as a member of the Board and the board of directors of any Affiliate;
provided, however, that Executive shall continue his employment with the Company
as described in Section 1 above with the title and duties as determined by the
Board in its sole discretion. Effective on the Separation Date, Executive will
be deemed to have resigned from his employment with the

 

2



--------------------------------------------------------------------------------

  Company. Executive agrees to execute and deliver any documents reasonably
necessary to effectuate such resignations, and hereby irrevocably appoints the
Company to be his attorney-in-fact to execute any documents and do anything in
his name to effect such resignations. A written notification signed by a
director or duly authorized officer of the Company that any instrument, document
or act falls within the authority conferred by this subsection will be
conclusive evidence that it does so.

 

3. Severance Benefits – The Company shall provide Executive with the payments
described in Section 11(c)(i)(C) of the Employment Agreement and an additional
one year to exercise his vested stock options after the Separation Date
(collectively, the “Severance Benefits”), provided that Executive shall only
receive the Severance Benefits to the extent Executive (a) signs and returns
this Agreement on or before April 24, 2017, 2017, (b) complies with the terms
and conditions of this Agreement, (c) remains continuously employed by the
Company for the duration of the Transition Period, unless the Company terminates
the Executive’s employment without Cause earlier, and (d) signs and returns on,
but not before, the Separation Date, and does not revoke within the subsequent
seven (7) day period the Additional Release attached hereto as Attachment B (the
“Additional Release”) (a, b, c and d of this paragraph, collectively, shall be
referred to as the “Release Requirements”). For the avoidance of doubt, the
Parties agree that the amount of the Annual Bonus for 2016 and as referred to in
Section 11(c)(i)(C)(2) equals zero dollars ($0). The Severance Benefits will be
paid in accordance with Section 11(c)(ii) of the Employment Agreement; provided,
however, that the Release Requirements for the Severance Benefits shall be as
defined above rather than in Section 11(c)(ii) of the Employment Agreement. All
of the Severance Benefits shall not be subject to mitigation or offset as
provided in Section 11(d) of the Employment Agreement. Other than the Severance
Benefits and the rights described in the following sentence, Executive will not
be eligible for, nor shall he have a right to receive, any payments or benefits
from the Company following the Separation Date. Regardless of whether Executive
signs this Agreement and signs and does not revoke the Additional Release, the
Company shall pay him the amounts, if any, described in Section 11(c)(1)(A) and
(B) of the Employment Agreement in connection with Executive’s termination of
employment.

 

4.

Release of Claims – In exchange for the consideration set forth in this
Agreement, which Executive acknowledges he would not otherwise be entitled to
receive, Executive hereby fully, forever, irrevocably and unconditionally
releases, remises and discharges the Company, its affiliates, subsidiaries,
parent companies, predecessors, and successors, and all of their respective past
and present officers, directors, stockholders, partners, members, employees,
agents, representatives, plan administrators, attorneys, insurers and
fiduciaries (each in their individual and corporate capacities) (collectively,
the “Released Parties”) from any and all claims, charges, complaints, demands,
actions, causes of action, suits, rights, debts, sums of money, costs, accounts,
reckonings, covenants, contracts, agreements, promises, doings, omissions,
damages, executions, obligations, liabilities, and expenses (including
attorneys’ fees and costs), of every kind and nature that Executive ever had or
now has against any or all of the Released Parties, whether known or unknown,
including, but not limited to, any and all claims arising out of or relating to
Executive’s employment with and/or separation from the Company, including,

 

3



--------------------------------------------------------------------------------

  but not limited to, all claims under Title VII of the Civil Rights Act, the
Americans With Disabilities Act, the Genetic Information Nondiscrimination Act,
the Family and Medical Leave Act, the Worker Adjustment and Retraining
Notification Act, the Rehabilitation Act, Executive Order 11246, Executive Order
11141, the Fair Credit Reporting Act, and the Employee Retirement Income
Security Act, all as amended; all claims arising out of the Massachusetts Fair
Employment Practices Act, Mass. Gen. Laws ch. 151B, § 1 et seq., the
Massachusetts Wage Act, Mass. Gen. Laws ch. 149, § 148 et seq. (Massachusetts
law regarding payment of wages and overtime), the Massachusetts Civil Rights
Act, Mass. Gen. Laws ch. 12, §§ 11H and 11I, the Massachusetts Equal Rights Act,
Mass. Gen. Laws. ch. 93, § 102 and Mass. Gen. Laws ch. 214, § 1C, the
Massachusetts Labor and Industries Act, Mass. Gen. Laws ch. 149, § 1 et seq.,
Mass. Gen. Laws ch. 214, § 1B (Massachusetts right of privacy law), the
Massachusetts Maternity Leave Act, Mass. Gen. Laws ch. 149, § 105D, and the
Massachusetts Small Necessities Leave Act, Mass. Gen. Laws ch. 149, § 52D, all
as amended; all common law claims including, but not limited to, actions in
defamation, intentional infliction of emotional distress, misrepresentation,
fraud, wrongful discharge, and breach of contract (including, without
limitation, all claims arising out of or related to the Employment Agreement);
all state and federal whistleblower claims to the maximum extent permitted by
law; and any claim or damage arising out of Executive’s employment with and/or
separation from the Company (including a claim for retaliation) under any common
law theory or any federal, state or local statute or ordinance not expressly
referenced above; provided, however, that nothing in this release of claims
prevents Executive from filing a charge with, cooperating with, or participating
in any investigation or proceeding before, the Equal Employment Opportunity
Commission or a state fair employment practices agency (except that Executive
acknowledges that he may not recover any monetary benefits in connection with
any such charge, investigation, or proceeding, and Executive further waives any
rights or claims to any payment, benefit, attorneys’ fees or other remedial
relief in connection with any such charge, investigation or proceeding). This
release also does not prevent Executive from reporting possible violations of
federal securities laws to government enforcement agencies without notice to the
Company, or from receiving any applicable award for information provided to such
government enforcement agencies.

(b) The release by Executive in this Section 4 does not apply to any of the
following: (1) any rights under Section 11(c)(1)(A) and (B) of the Employment
Agreement, including but not limited to (i) any equity awards, to the extent
that such awards continue after the termination of Executive’s employment with
the Company in accordance with the applicable terms of such awards and this
Agreement, (ii) any vested account balances under a retirement plan maintained
by the Company, and (iii) payment for any unused and accrued paid time off as of
the Separation Date, (2) any rights to indemnification as described in Section 9
below, (3) any rights to continued medical or dental coverage that Executive may
have under COBRA, (4) any rights to enforce the provisions of this Agreement and
(5) any rights that cannot be waived under applicable law.

 

5.

Continuing Obligations – Executive acknowledges and reaffirms his obligation, to
the extent permitted by law and except as otherwise permitted by Section 8
below, to keep

 

4



--------------------------------------------------------------------------------

  confidential and not to use or disclose, during the Transition Period or
thereafter, any and all non-public information concerning the Company that he
acquires or acquired during the course of his employment with the Company,
including, but not limited to, any non-public information concerning the
Company’s business affairs, business prospects, and financial condition.
Executive further acknowledges his obligations set forth in Sections 12 and 13
of the Employment Agreement, which survive his separation from employment with
the Company. Notwithstanding the foregoing, for purposes of such obligations,
the “Restricted Period” shall begin on the date that is ninety (90) days after
the New CEO Start Date and end on the two-year anniversary thereof.

 

6. Return of Company Property – Executive agrees that he will, on the Separation
Date or earlier if requested by the Company, return to the Company, except as
otherwise agreed by the Company, all keys, files, records (and copies thereof),
equipment (including, but not limited to, computer hardware, software and
printers, wireless handheld devices, cellular phones, tablets, etc.), Company
identification and any other Company-owned property in his possession or control
and that he will leave intact all electronic Company documents, including but
not limited to those that he developed or helped to develop during his
employment. Executive further agrees that he will, on the Separation Date or
earlier if requested by the Company, cancel all accounts for his benefit, if
any, in the Company’s name, including but not limited to, credit cards,
telephone charge cards, cellular phone and/or wireless data accounts and
computer accounts.

 

7. Confidentiality – Executive understands and agrees that, to the extent
permitted by law and except as otherwise permitted by Section 8 below, the terms
and contents of this Agreement, and the contents of the negotiations and
discussions resulting in this Agreement, shall be maintained as confidential by
Executive and his agents and representatives and shall not be disclosed except
as otherwise agreed to in writing by the Company.

 

8.

Scope of Disclosure Restrictions – Nothing in this Agreement prohibits Executive
from communicating with government agencies about possible violations of
federal, state, or local laws or otherwise providing information to government
agencies or participating in government agency investigations or proceedings.
Executive is not required to notify the Company of any such communications;
provided, however, that nothing herein authorizes the disclosure of information
Executive obtained through a communication that was subject to the
attorney-client privilege. Further, notwithstanding Executive’s confidentiality
and nondisclosure obligations, Executive is hereby advised as follows pursuant
to the Defend Trade Secrets Act: “An individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that (A) is made (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. An individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual (A) files
any document

 

5



--------------------------------------------------------------------------------

  containing the trade secret under seal; and (B) does not disclose the trade
secret, except pursuant to court order.”

 

9. Cooperation –

(a) Executive acknowledges and agrees that this Section 9 shall replace
Section 14 of his Employment Agreement, which shall be null and void. Executive
hereby agrees that, to the extent permitted by law and subject to Section 8
above, he shall cooperate fully with the Company in all internal investigations
as well as the investigation, defense or prosecution of any claims or actions
which already have been brought, are currently pending, or which may be brought
in the future against the Company by a third party (including, without
limitation, Machado v. Endurance International Group Holdings, Inc., et al.,
Civ. A. No. 15-117755 (GAO)), or by or on behalf of the Company against any
third party whether before a state or federal court, any state or federal
government agency, or a mediator or arbitrator as well as cooperate fully with
any government in its investigation, including but not limited to the current
Securities and Exchange Commission investigation, In the Matter of Endurance
International Group Holdings, Inc. (B-03041). The Executive’s full cooperation
in connection with such claims or actions shall include, but not be limited to,
being available to meet with the Company’s counsel, at reasonable times and
locations designated by the Company, to investigate or prepare the Company’s
claims or defenses, to prepare for trial or discovery or an administrative
hearing, mediation, arbitration or other proceeding and to act as a witness when
requested by the Company. Executive agrees that his obligation to cooperate
shall not be limited to any maximum number of hours. Executive further agrees
that, to the extent permitted by law, he will notify the Company promptly in the
event that he is served with a subpoena (other than a subpoena issued by a
government agency), or in the event that he is asked to provide a third party
(other than a government agency) with information concerning any actual or
potential complaint or claim against the Company. In addition to any rights
described in Section 9(b) below, the Company will reimburse Executive for
reasonable travel, food and lodging expenses incurred as a result of providing
cooperation under this Agreement after Executive provides documentation
reasonably satisfactory to the Company.

(b) Executive shall continue to have the rights to indemnification that
currently exist under Section 16 of the Employment Agreement, the
Indemnification Agreement between the Company and Executive dated October 24,
2013, the Company’s certificate of incorporation, by-laws and insurance (and/or
otherwise under law) for indemnification and/or defense as an employee, officer
or director of the Company with respect to Executive’s service to the Company.
The Company acknowledges that such rights remain in full force and effect in
accordance with their terms, and Executive recognizes that indemnification
and/or defense shall be governed by the instrument or law, as applicable,
providing for such indemnification and/or defense. For avoidance of doubt, any
adverse amendment or change by the Company to any right of indemnification under
its certificate of incorporation, by-laws or insurance after January 1, 2017
shall not apply to Executive except as required under applicable law.

 

6



--------------------------------------------------------------------------------

10. Amendment and Waiver – This Agreement shall be binding upon the Parties and
may not be modified in any manner, except by an instrument in writing of
concurrent or subsequent date signed by duly authorized representatives of the
Parties. This Agreement is binding upon and shall inure to the benefit of the
Parties and their respective agents, assigns, heirs, executors, successors and
administrators. No delay or omission by the Company in exercising any right
under this Agreement shall operate as a waiver of that or any other right. A
waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar to or waiver of any
right on any other occasion.

 

11. Validity – Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this Agreement.

 

12. Nature of Agreement – Both Parties understand and agree that this Agreement
is a transition and separation agreement and does not constitute an admission of
liability or wrongdoing on the part of the Company or Executive.

 

13. Acknowledgments – Executive acknowledges that he has been given a reasonable
amount of time to consider this Agreement and at least twenty-one (21) days to
consider the Additional Release, and that the Company is hereby advising him to
consult with an attorney of his own choosing prior to signing this Agreement or
the Additional Release. Executive further understands that he may revoke the
Additional Release for a period of seven (7) days after he signs it by notifying
the Company in writing, and the Additional Release shall not be effective or
enforceable until the expiration of this seven (7) day revocation period.
Executive understands and agrees that by entering into the Additional Release,
he will be waiving any and all rights or claims he might have under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, and that he has received consideration beyond that to which he
was previously entitled.

 

14. Voluntary Assent – Executive affirms that no other promises or agreements of
any kind have been made to or with Executive by any person or entity whatsoever
to cause him to sign this Agreement, and that he fully understands the meaning
and intent of this Agreement. Executive further states and represents that he
has carefully read this Agreement, understands the contents herein, freely and
voluntarily assents to all of the terms and conditions hereof, and signs his
name of his own free act.

 

15. Applicable Law – This Agreement shall be interpreted and construed by the
laws of the Commonwealth of Massachusetts, without regard to conflict of laws
provisions. Executive hereby irrevocably submits to and acknowledges and
recognizes the jurisdiction of the courts of the Commonwealth of Massachusetts,
or if appropriate, a federal court located in the Commonwealth of Massachusetts
(which courts, for purposes of this Agreement, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under
or in connection with this Agreement or the subject matter hereof.

 

7



--------------------------------------------------------------------------------

16. Entire Agreement – This Agreement contains and constitutes (together with
the Additional Release at such time as it becomes effective and enforceable) the
entire understanding and agreement between the Parties hereto with respect to
Executive’s transition and separation from the Company, severance benefits and
the settlement of claims against the Company, and cancels all previous oral and
written negotiations, agreements, commitments and writings in connection
therewith. For purposes of clarity, this Agreement supersedes and cancels any
prior employment agreements or arrangements Executive may have entered into with
the Company, except that the terms of the Employment Agreement shall remain in
full force and effect to the extent such terms are not inconsistent with the
terms of this Agreement. In the event that any terms of the Employment Agreement
conflict with the terms of this Agreement, the terms of this Agreement shall
govern. For the avoidance of doubt, the provisions set forth in Section 19 of
the Employment Agreement (regarding Section 409A) shall continue to apply.

 

17. Tax Acknowledgement – In connection with the Severance Benefits provided to
Executive pursuant to this Agreement, the Company shall withhold and remit to
the tax authorities the amounts required under applicable law, and Executive
shall be responsible for all applicable taxes with respect to such Severance
Benefits under applicable law. Executive acknowledges that he is not relying
upon the advice or representation of the Company with respect to the tax
treatment of the Severance Benefits.

 

18. Counterparts – This Agreement will be executed in duplicate such that each
Party will retain a fully-executed original and each original may be executed in
two (2) signature counterparts, each of which shall constitute an original, but
all of which taken together shall constitute but one and the same instrument.

IN WITNESS WHEREOF, the Parties have set their hands and seals to this Agreement
as of the date(s) written below.

Endurance International Group Holdings, Inc.

 

    /s/ David C. Bryson     Date: 4/17/2017 By: David C. Bryson    

I hereby agree to the terms and conditions set forth above. I further understand
that the Severance Benefits are conditioned upon my timely execution, return and
non-revocation of the Additional Release.

 

8



--------------------------------------------------------------------------------

Hari Ravichandran

 

/s/ Hari Ravichandran     Date: 4/17/2017

 

9



--------------------------------------------------------------------------------

ATTACHMENT A

EQUITY AWARDS

This Attachment A sets forth Executive’s outstanding equity awards and the part
of each such award that is vested and unvested (or, with respect to the
performance-based restricted stock, earned or unearned) as of the date of this
Agreement.

Stock Option Grant

 

Grant Date

 

Total Number of Options

 

Number of Vested and Outstanding
Options

 

Number of Unvested Options

10/25/2013   2,729,188   2,330,181   398,010

Restricted Stock Unit Grant

 

Grant Date

 

Total Number of RSUs

 

Number of Vested RSUs

 

Number of Unvested RSUs

10/25/2013   481,623   411,386   70,237

Performance-Based Restricted Stock Grant

 

Grant Date

 

Total Number of Shares

 

Number of Earned Shares

 

Number of Unearned Shares

9/18/2015   3,693,754   1,199,481   2,494,273

 

10



--------------------------------------------------------------------------------

ATTACHMENT B

ADDITIONAL RELEASE OF CLAIMS

 

1.

Release. In exchange for the consideration set forth in the Transition,
Separation and Release of Claims Agreement (the “Agreement”) to which this
Additional Release of Claims (the “Additional Release”) is attached as
Attachment B, which Hari Ravichandran (“Executive”) acknowledges he would not
otherwise be entitled to receive, Executive hereby fully, forever, irrevocably
and unconditionally releases, remises and discharges the Company, its
affiliates, subsidiaries, parent companies, predecessors, and successors, and
all of their respective past and present officers, directors, stockholders,
partners, members, employees, agents, representatives, plan administrators,
attorneys, insurers and fiduciaries (each in their individual and corporate
capacities) (collectively, the “Released Parties”) from any and all claims,
charges, complaints, demands, actions, causes of action, suits, rights, debts,
sums of money, costs, accounts, reckonings, covenants, contracts, agreements,
promises, doings, omissions, damages, executions, obligations, liabilities, and
expenses (including attorneys’ fees and costs), of every kind and nature that
Executive ever had or now has against any or all of the Released Parties,
whether known or unknown, including, but not limited to, any and all claims
arising out of or relating to Executive’s employment with and/or separation from
the Company, including, but not limited to, all claims under Title VII of the
Civil Rights Act, the Americans With Disabilities Act, the Age Discrimination in
Employment Act, the Genetic Information Nondiscrimination Act, the Family and
Medical Leave Act, the Worker Adjustment and Retraining Notification Act, the
Rehabilitation Act, Executive Order 11246, Executive Order 11141, the Fair
Credit Reporting Act, and the Employee Retirement Income Security Act, all as
amended; all claims arising out of the Massachusetts Fair Employment Practices
Act, Mass. Gen. Laws ch. 151B, § 1 et seq., the Massachusetts Wage Act, Mass.
Gen. Laws ch. 149, § 148 et seq. (Massachusetts law regarding payment of wages
and overtime), the Massachusetts Civil Rights Act, Mass. Gen. Laws ch. 12, §§
11H and 11I, the Massachusetts Equal Rights Act, Mass. Gen. Laws. ch. 93, § 102
and Mass. Gen. Laws ch. 214, § 1C, the Massachusetts Labor and Industries Act,
Mass. Gen. Laws ch. 149, § 1 et seq., Mass. Gen. Laws ch. 214, § 1B
(Massachusetts right of privacy law), the Massachusetts Maternity Leave Act,
Mass. Gen. Laws ch. 149, § 105D, and the Massachusetts Small Necessities Leave
Act, Mass. Gen. Laws ch. 149, § 52D, all as amended; all common law claims
including, but not limited to, actions in defamation, intentional infliction of
emotional distress, misrepresentation, fraud, wrongful discharge, and breach of
contract (including, without limitation, all claims arising out of the
Employment Agreement); all claims to any non-vested ownership interest in the
Company, contractual or otherwise; all state and federal whistleblower claims to
the maximum extent permitted by law; and any claim or damage arising out of
Executive’s employment with and/or separation from the Company (including a
claim for retaliation) under any common law theory or any federal, state or
local statute or ordinance not expressly referenced above; provided, however,
that nothing in this release of claims prevents Executive from filing a charge
with, cooperating with, or participating in any investigation or proceeding
before, the Equal Employment Opportunity Commission or a state fair employment
practices agency (except that Executive

 

11



--------------------------------------------------------------------------------

  acknowledges that he may not recover any monetary benefits in connection with
any such charge, investigation, or proceeding, and Executive further waives any
rights or claims to any payment, benefit, attorneys’ fees or other remedial
relief in connection with any such charge, investigation or proceeding). This
release also does not prevent Executive from reporting possible violations of
federal securities laws to government enforcement agencies without notice to the
Company, or from receiving any applicable award for information provided to such
government enforcement agencies. Notwithstanding the foregoing, the provisions
set forth in Section 4(b) of the Agreement shall apply anew with respect to this
Additional Release.

 

2. Final Compensation. Executive acknowledges that he has been reimbursed by the
Company for all business expenses incurred in conjunction with the performance
of his employment and that no other reimbursements are owed to him. Executive
acknowledges that he has received all compensation due to him from the Company,
including, but not limited to, all wages, bonuses and accrued, unused vacation
time, and that he is not eligible or entitled to receive any additional payments
or consideration from the Company beyond that provided for in Section 3 of the
Agreement.

 

3. Return of Company Property. Executive confirms that he has returned to the
Company all keys, files, records (and copies thereof), equipment (including, but
not limited to, computer hardware, software and printers, wireless handheld
devices, cellular phones, tablets, etc.), Company identification and any other
Company-owned property in his possession or control and that he has left intact
all electronic Company documents, including but not limited to those that he
developed or helped to develop during his employment. Executive further confirms
that he has cancelled all accounts for his benefit, if any, in the Company’s
name, including but not limited to, credit cards, telephone charge cards,
cellular phone and/or wireless data accounts and computer accounts.

 

4. Acknowledgments. Executive acknowledges that he has been given at least
twenty-one (21) days to consider this Additional Release, and that the Company
has advised him in writing to consult with an attorney of his own choosing prior
to signing this Additional Release. Executive understands that he may revoke
this Additional Release for a period of seven (7) days after he signs it by
notifying the Company in writing, and the Additional Release shall not be
effective or enforceable until the expiration of this seven (7) day revocation
period. Executive understands and agrees that by entering into this Additional
Release, he is waiving any and all rights or claims he might have under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, and that he has received consideration beyond that to which he
was previously entitled.

 

5.

Voluntary Assent. Executive affirms that no other promises or agreements of any
kind have been made to or with him by any person or entity whatsoever to cause
him to sign this Additional Release, and that he fully understands the meaning
and intent of this Additional Release. Executive states and represents that he
has had an opportunity to fully discuss and review the terms of this Additional
Release with an attorney. Executive further states and represents that he has
carefully read this Additional Release, understands the contents herein, freely
and voluntarily assents to all of the terms

 

12



--------------------------------------------------------------------------------

  and conditions hereof, and signs his name of his own free act.

I hereby provide this Additional Release as of the date below and acknowledge
that the execution of this Additional Release is in further consideration of the
Severance Benefits, to which I acknowledge I would not be entitled if I did not
enter into this Additional Release. I intend that this Additional Release become
a binding agreement between the Company and me if I do not revoke my acceptance
in seven (7) days.

 

 

 

   

 

Hari Ravichandran     Date

 

13